UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number Exact name of registrant as specified in its charter, state of incorporation, address of principal executive offices, telephone number I.R.S. Employer Identification Number 1-16305 PUGET ENERGY, INC. A Washington Corporation 10th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-1969407 1-4393 PUGET SOUND ENERGY, INC. A Washington Corporation 10th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-0374630 Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes /X/ No // Indicate by check mark whether the registrants have submitted electronically and posted on their corporate websites, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Puget Energy, Inc. Yes // No // Puget Sound Energy, Inc. Yes // No // Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Puget Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Smaller reporting company // Puget Sound Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Smaller reporting company // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes // No /X/ All of the outstanding shares of voting stock of Puget Energy, Inc. are held by Puget Equico LLC, an indirect wholly-owned subsidiary of Puget Holdings LLC.All of the outstanding shares of voting stock of Puget Sound Energy, Inc. are held by Puget Energy, Inc. Table of Contents Definitions Filing Format Forward-Looking Statements Part I. Financial Statements Puget Energy, Inc. Consolidated Statements of Income – Three Months Ended March 31, 2011 and 2010 Consolidated Statements of Comprehensive Income – Three Months Ended March 31, 2011 and 2010 Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 Puget Sound Energy, Inc. Consolidated Statements of Income – Three Months Ended March 31, 2011 and 2010 Consolidated Statements of Comprehensive Income – Three Months Ended March 31, 2011 and 2010 Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 Notes Combined Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 6. Exhibits Signatures Exhibit Index DEFINITIONS AFUDC Allowance for Funds Used During Construction ASC Accounting Standards Codification BPA Bonneville Power Administration EBITDA Earnings Before Interest, Tax, Depreciation and Amortization FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles IRP Integrated Resource Plan IRS Internal Revenue Service ISDA International Swaps and Derivatives Association kW Kilowatt kWh Kilowatt Hour LIBOR London Interbank Offered Rate MMBtus One Million British Thermal Units MW Megawatt (one MW equals one thousand kW) MWh Megawatt Hour (one MWh equals one thousand kWh) NAESB North American Energy Standards Board NPNS Normal Purchase Normal Sale OCI Other Comprehensive Income PCA Power Cost Adjustment PGA Purchased Gas Adjustment PSE Puget Sound Energy, Inc. Puget Energy Puget Energy, Inc. Puget Equico Puget Equico LLC Puget Holdings Puget Holdings LLC PTC Production Tax Credit PURPA Public Utility Regulatory Policies Act REC Renewable Energy Credit REP Residential Exchange Program SERP Supplemental Executive Retirement Plan VIE Variable Interest Entity Washington Commission Washington Utilities and Transportation Commission FILING FORMAT This report on Form 10-Q is a Quarterly Report filed separately by two registrants, Puget Energy, Inc. (Puget Energy) as a voluntary Securities and Exchange Commission filer, and Puget Sound Energy, Inc. (PSE).Any references in this report to the “Company” are to Puget Energy and PSE collectively. FORWARD-LOOKING STATEMENTS Puget Energy and PSE include the following cautionary statements in this Form 10-Q to make applicable and to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by or on behalf of Puget Energy or PSE.This report includes forward-looking statements, which are statements of expectations, beliefs, plans, objectives and assumptions of future events or performance.Words or phrases such as “anticipates,” “believes,” “continues,” “could,” “estimates,” “expects,” “future,” “intends,” “may,” “might,” “plans,” “potential,” “predicts,” “projects,” “should,” “will likely result,” “will continue” or similar expressions are intended to identify certain of these forward-looking statements. Forward-looking statements reflect current expectations and involve risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed.Puget Energy’s and PSE’s expectations, beliefs and projections are expressed in good faith and are believed by Puget Energy and PSE, as applicable, to have a reasonable basis, including without limitation, management’s examination of historical operating trends, data contained in records and other data available from third parties.However, there can be no assurance that Puget Energy’s and PSE’s expectations, beliefs or projections will be achieved or accomplished. In addition to other factors and matters discussed elsewhere in this report, some important factors that could cause actual results or outcomes for Puget Energy and PSE to differ materially from those discussed in forward-looking statements include: · Governmental policies and regulatory actions, including those of the Federal Energy Regulatory Commission (FERC) and the Washington Utilities and Transportation Commission (Washington Commission), with respect to allowed rates of return, cost recovery, financing, industry and rate structures, transmission and generation business structures within PSE, acquisition and disposal of assets and facilities, operation, maintenance and construction of electric generating facilities, natural gas and electric distribution and transmission facilities, licensing of hydroelectric operations and natural gas storage facilities, recovery of other capital investments, recovery of power and natural gas costs, recovery of regulatory assets, implementation of energy efficiency programs and present or prospective wholesale and retail competition; · Failure of PSE to comply with the FERC or the Washington Commission standards and/or rules, which could result in penalties based on the discretion of either commission; · Findings of noncompliance with electric reliability standards developed by the North American Electric Reliability Corporation or the Western Electricity Coordinating Council for users, owners and operators of the power system, which could result in penalties; · Changes in, adoption of and compliance with laws and regulations, including decisions and policies concerning the environment, climate change, greenhouse gas or other emissions or byproducts of electric generation (including coal ash or other substances), natural resources, and fish and wildlife (including the Endangered Species Act) as well as the risk of litigation arising from such matters, whether involving public or private claimants or regulatory investigative or enforcement measures; · The ability to recover costs arising from changes in enacted federal, state or local tax laws in a timely manner; · Changes in tax law, related regulations or differing interpretation or enforcement of applicable law by the Internal Revenue Service (IRS) or other taxing jurisdiction; · Inability to realize deferred tax assets and use production tax credits (PTCs) due to insufficient future taxable income; · Accidents or natural disasters, such as hurricanes, windstorms, earthquakes, floods, fires and landslides, which can interrupt service and lead to lost revenue, cause temporary supply disruptions and/or price spikes in the cost of fuel and raw materials and impose extraordinary costs; · Commodity price risks associated with procuring natural gas and power in wholesale markets or counterparties extending credit to PSE without collateral posting requirements; · Wholesale market disruption, which may result in a deterioration of market liquidity, increase the risk of counterparty default, affect the regulatory and legislative process in unpredictable ways, negatively affect wholesale energy prices and/or impede PSE’s ability to manage its energy portfolio risks and procure energy supply, affect the availability and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · Financial or operational difficulties of other energy companies and related events, which may affect the regulatory and legislative process in unpredictable ways, adversely affect the availability of and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · The effect of wholesale market structures (including, but not limited to, regional market designs or transmission organizations) or other related federal initiatives; · PSE electric or natural gas distribution system failure, which may impact PSE’s ability to deliver energy supply to its customers; · Changes in climate or weather conditions in the Pacific Northwest, which could affect customer usage and PSE’s revenue and expenses; · Regional or national weather, which can have a potentially serious impact on PSE’s ability to procure adequate supplies of natural gas, fuel or purchased power to serve its customers and on the cost of procuring such supplies; · Variable hydrological conditions, which can impact streamflow and PSE’s ability to generate electricity from hydroelectric facilities; · Electric plant generation and transmission system outages, which can have an adverse impact on PSE’s expenses with respect to repair costs, added costs to replace energy or higher costs associated with dispatching a more expensive generation resource; · The ability of a natural gas or electric plant to operate as intended; · The ability to renew contracts for electric and natural gas supply and the price of renewal; · Blackouts or large curtailments of transmission systems, whether PSE’s or others’, which can affect PSE’s ability to deliver power or natural gas to its customers and generating facilities; · The ability to restart generation following a regional transmission disruption; · The failure of the interstate natural gas pipeline delivering to PSE’s system, which may impact PSE’s ability to adequately deliver natural gas supply or electric power to its customers; · Industrial, commercial and residential growth and demographic patterns in the service territories of PSE; · General economic conditions in the Pacific Northwest, which may impact customer consumption or affect PSE’s accounts receivable; · The loss of significant customers, changes in the business of significant customers or the condemnation of PSE’s facilities, which may result in changes in demand for PSE’s services; · The failure of information systems or the failure to secure information system data, which may impact the operations and cost of PSE’s customer service, generation, distribution and transmission; · The impact of acts of God, terrorism, flu pandemic or similar significant events; · Capital market conditions, including changes in the availability of capital and interest rate fluctuations; · Employee workforce factors, including strikes, work stoppages, availability of qualified employees or the loss of a key executive; · The ability to obtain insurance coverage and the cost of such insurance; · The ability to maintain effective internal controls over financial reporting and operational processes; · Changes in Puget Energy’s or PSE’s credit ratings, which may have an adverse impact on the availability and cost of capital for Puget Energy or PSE generally, or the failure to comply with the covenants in Puget Energy’s or PSE’s credit facilities, which would limit the Companies’ ability to utilize such facilities for capital; and · Deteriorating values of the equity, fixed income and other markets which could significantly impact the value of investments of PSE’s retirement plan, post-retirement medical benefit plan trusts and the funding of obligations thereunder. Any forward-looking statement speaks only as of the date on which such statement is made and except as required by law, the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for management to predict all such factors, nor can it assess the impact of any such factor on the business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement.You are also advised to consult Item 1A –“Risk Factors” in the Company’s most recent annual report on Form 10-K. PART IFINANCIAL INFORMATION Item 1.Financial Statements PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Operating revenue: Electric $ $ Gas Other Total operating revenue Operating expenses: Energy costs: Purchased electricity Electric generation fuel Residential exchange ) ) Purchased gas Net unrealized (gain) loss on derivative instruments ) Utility operations and maintenance Non-utility expense and other Depreciation Amortization Conservation amortization Taxes other than income taxes Total operating expenses Operating income Other income (deductions): Other income Other expense ) ) Non-hedged interest rate derivative expense ) Interest charges: AFUDC Interest expense ) ) Income (loss) before income taxes ) Income tax (benefit) expense ) Net income (loss) $ $ ) The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income (loss): Net unrealized loss on interest rate swaps during the period, net of tax of $0 and $(9,394), respectively ) Reclassification of net unrealized loss on interest rate swaps during the period, net of tax of $2,279 and $2,987, respectively Net unrealized loss from pension and postretirement plans, net of tax of $(142) and $(453), respectively ) ) Reclassification of net unrealized loss on energy derivative instruments settled during the period, net of tax of $101 and $531, respectively Other comprehensive income (loss) ) Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) ASSETS March 31, December 31, Utility plant (including construction work in progress of $855,997 and $628,387, respectively): Electric plant $ $ Gas plant Common plant Less: Accumulated depreciation and amortization ) ) Net utility plant Other property and investments: Goodwill Investment in Bonneville Exchange Power contract Other property and investments Total other property and investments Current assets: Cash and cash equivalents Restricted cash Accounts receivable, net of allowance for doubtful accounts of $9,534 and $9,784, respectively Unbilled revenue Purchased gas adjustment receivable Materials and supplies, at average cost Fuel and gas inventory, at average cost Unrealized gain on derivative instruments Income taxes Prepaid expense and other Power contract acquisition adjustment gain Deferred income taxes Total current assets Other long-term and regulatory assets: Regulatory assets for deferred income taxes Regulatory asset for PURPA buyout costs Power cost adjustment mechanism Regulatory assets related to power contracts Other regulatory assets Unrealized gain on derivative instruments Power contract acquisition adjustment gain Other Total other long-term and regulatory assets Total assets $ $ The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) CAPITALIZATION AND LIABILITIES March 31, December 31, Capitalization: Common shareholder’s equity: Common stock $0.01 par value, 1,000 shares authorized, 200 shares outstanding $ $ Additional paid-in capital Earnings reinvested in the business Accumulated other comprehensive income (loss) – net of tax ) Total common shareholder’s equity Long-term debt: PSE first mortgage bonds and senior notes PSE pollution control revenue bonds: Revenue refunding 2003 series, due 2031 PSE junior subordinated notes Puget Energy long-term debt PSE long-term debt due within one year ) Debt discount and other ) ) Total long-term debt Total capitalization Current liabilities: Accounts payable Short-term debt Current maturities of long-term debt Accrued expenses: Purchased gas adjustment liability Taxes Salaries and wages Interest Unrealized loss on derivative instruments Power contract acquisition adjustment loss Other Total current liabilities Long-term and regulatory liabilities: Deferred income taxes Unrealized loss on derivative instruments Regulatory liabilities Regulatory liabilities related to power contracts Power contract acquisition adjustment loss Other deferred credits Total long-term and regulatory liabilities Commitments and contingencies Total capitalization and liabilities $ $ The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization Conservation amortization Deferred income taxes and tax credits, net ) Net unrealized (gain) loss on derivative instruments ) Transmission service prepayment ) Pension funding ) ) Derivative contracts classified as financing activities due to merger Other ) Change in certain current assets and liabilities: Accounts receivable and unbilled revenue Materials and supplies ) ) Fuel and gas inventory Income taxes Prepayments and other ) 26 Purchased gas adjustment ) Accounts payable ) ) Taxes payable Accrued expenses and other ) ) Net cash provided by operating activities Investing activities: Construction expenditures – excluding equity AFUDC ) ) Energy efficiency expenditures ) ) Treasury grant payment received Restricted cash Other Net cash used in investing activities ) ) Financing activities: Change in short-term debt and leases, net ) ) Dividends paid ) ) Long-term notes and bonds issued Redemption of bonds and notes ) ) Derivative contracts classified as financing activities due to merger ) ) Issuance cost of bonds and other ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash payments for interest (net of capitalized interest) $ $ Cash payments (refunds) for income taxes ) ) The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Operating revenue: Electric $ $ Gas Other Total operating revenue Operating expenses: Energy costs: Purchased electricity Electric generation fuel Residential exchange ) ) Purchased gas Net unrealized (gain) loss on derivative instruments ) Utility operations and maintenance Non-utility expense and other Depreciation Amortization Conservation amortization Taxes other than income taxes Total operating expenses Operating income (loss) ) Other income (deductions): Other income Other expense ) ) Interest charges: AFUDC Interest expense ) ) Interest expense on Puget Energy note ) ) Income (loss) before income taxes ) Income tax (benefit) expense ) Net income (loss) $ $ ) The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income: Net unrealized gain from pension and postretirement plans, net of tax of $1,265 and $291, respectively Net unrealized gain on energy derivative instruments during the period, net of tax of $752 and $26, respectively 49 Reclassification of net unrealized loss on energy derivative instruments settled during the period, net of tax of $6,027 and $10,238, respectively Amortization of financing cash flow hedge contracts to earnings, net of tax of $43 and $43, respectively 80 80 Other comprehensive income Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) ASSETS March 31, December 31, Utility plant (at original cost, including construction work in progress of $855,997 and $628,387, respectively): Electric plant $ $ Gas plant Common plant Less:Accumulated depreciation and amortization ) ) Net utility plant Other property and investments: Investment in Bonneville Exchange Power contract Other property and investments Total other property and investments Current assets: Cash and cash equivalents Restricted cash Accounts receivable, net of allowance for doubtful accounts of $9,534 and $9,784, respectively Unbilled revenue Purchased gas adjustment receivable Materials and supplies, at average cost Fuel and gas inventory, at average cost Unrealized gain on derivative instruments Income taxes Prepaid expense and other Deferred income taxes Total current assets Other long-term and regulatory assets: Regulatory assets for deferred income taxes Regulatory asset for PURPA buyout costs Power cost adjustment mechanism Other regulatory assets Unrealized gain on derivative instruments Other Total other long-term and regulatory assets Total assets $ $ The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) CAPITALIZATION AND LIABILITIES March 31, December 31, Capitalization: Common shareholder’s equity: Common stock $0.01 par value – 150,000,000 shares authorized, 85,903,791 shares outstanding $ $ Additional paid-in capital Earnings reinvested in the business Accumulated other comprehensive loss – net of tax ) ) Total common shareholder’s equity Long-term debt: First mortgage bonds and senior notes Pollution control revenue bonds: Revenue refunding 2003 series, due 2031 Junior subordinated notes Long-term debt due within one year ) Debt discount ) Total long-term debt Total capitalization Current liabilities: Accounts payable Short-term debt Short-term note owed to Puget Energy Current maturities of long-term debt Accrued expenses: Purchased gas adjustment liability Taxes Salaries and wages Interest Unrealized loss on derivative instruments Other Total current liabilities Long-term and regulatory liabilities: Deferred income taxes Unrealized loss on derivative instruments Regulatory liabilities Other deferred credits Total long-term and regulatory liabilities Commitments and contingencies Total capitalization and liabilities $ $ The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization Conservation amortization Deferred income taxes and tax credits, net ) Net unrealized (gain) loss on derivative instruments ) Transmission service prepayment ) Pension funding ) ) Other ) Change in certain current assets and liabilities: Accounts receivable and unbilled revenue Materials and supplies ) ) Fuel and gas inventory Income taxes Prepayments and other ) 26 Purchased gas adjustment ) Accounts payable ) ) Taxes payable Accrued expenses and other ) ) Net cash provided by operating activities Investing activities: Construction expenditures – excluding equity AFUDC ) ) Energy efficiency expenditures ) ) Treasury grant payment received Restricted cash Other Net cash used in investing activities ) ) Financing activities: Change in short-term debt and leases, net ) ) Dividends paid ) ) Long-term notes and bonds issued Loan payment to Puget Energy Redemption of bonds and notes ) ) Investment from parent Issuance cost of bonds and other ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents 21 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash payments for interest (net of capitalized interest) $ $ Cash payments (refunds) for income taxes ) ) The accompanying notes are an integral part of the financial statements. COMBINED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Consolidation Policy Basis of Presentation Puget Energy, Inc. (Puget Energy) is an energy services holding company that owns Puget Sound Energy, Inc. (PSE).PSE is a public utility incorporated in the state of Washington that furnishes electric and natural gas services in a territory covering 6,000 square miles, primarily in the Puget Sound region.Following the merger with Puget Holdings LLC (Puget Holdings) on February 6, 2009, Puget Energy is an indirect wholly-owned subsidiary of Puget Holdings. The consolidated financial statements of Puget Energy reflect the accounts of Puget Energy and its subsidiary, PSE.PSE’s consolidated financial statements include the accounts of PSE and its subsidiaries.Puget Energy and PSE are collectively referred to herein as “the Company.”The consolidated financial statements are presented after elimination of all significant intercompany items and transactions.PSE’s accounting continues to be on a historical basis and PSE’s financial statements do not include any purchase accounting adjustments. The consolidated financial statements contained in this Form 10-Q are unaudited.In the respective opinions of the management of Puget Energy and PSE, all adjustments necessary for a fair statement of the results for the interim periods have been reflected and were of a normal recurring nature.These consolidated financial statements should be read in conjunction with the audited financial statements (and the Combined Notes thereto) included in the combined Puget Energy and PSE Annual Report on Form 10-K for the year ended December 31, 2010. The preparation of financial statements in conformity with Generally Accepted Accounting Principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Certain prior year amounts have been reclassified to conform to the current year presentation. PSE collected Washington State excise taxes (which are a component of general retail rates) and municipal taxes totaling $80.3 million and $67.2 million for the three months ended March 31, 2011 and 2010, respectively.The Company reports such taxes on a gross basis in operating revenue and in taxes other than income taxes in the accompanying consolidated statements of income. Accumulated Other Comprehensive Income (Loss) The following tables present the components of the Company’s accumulated other comprehensive income (OCI) at March 31, 2011 and December 31, 2010: Puget Energy (Dollars in Thousands) March 31, December 31, Net unrealized loss on energy derivative instruments $ ) $ ) Net unrealized loss on interest rate swaps ) ) Net unrealized gain and prior service cost on pension plans Total Puget Energy, net of tax $ $ ) Puget Sound Energy (Dollars in Thousands) March 31, December 31, Net unrealized loss on energy derivative instruments $ ) $ ) Settlement of treasury rate cash flow hedge contracts ) ) Net unrealized loss and prior service cost on pension plans ) ) Total PSE, net of tax $ ) $ ) Accounting for Derivative Instruments and Hedging Activities The Company manages its interest rate risk primarily through the issuance of fixed-rate debt of various maturities.The Company utilizes internal cash from operations, commercial paper and credit facilities to meet short-term funding needs.Short-term obligations are commonly refinanced with fixed-rate bonds or notes when needed and when interest rates are considered favorable.The Company may also enter into swap instruments or other financial hedge instruments to manage the interest rate risk associated with its debt.At the date of the merger, Puget Energy entered into interest rate swap transactions to hedge the risk associated with its one-month London Interbank Offered Rate (LIBOR) floating rate debt.As of March 31, 2011, Puget Energy had seven interest rate swap contracts outstanding and PSE did not have any outstanding interest rate swap instruments. Effective December 6, 2010, Puget Energy elected to de-designate its interest rate derivatives previously recorded as cash flow hedges based on its intent to refinance the underlying debt over the next few years.The outstanding interest rate derivative loss on December 6, 2010 of $61.8 million was recorded in OCI and will be amortized as the future interest payments on the debt occur.In addition, a portion of the related forecasted transactions was determined to be remote of occurring and was reclassified to other deductions in 2010.After December 6, 2010, all gains or losses associated with the interest rate swaps are marked-to-market and recorded in Puget Energy’s earnings.Puget Energy recorded a $3.7 million gain related to the swaps to other deductions and interest expense in the statement of income during the first quarter of 2011.As of March 31, 2011, Puget Energy had not unwound or terminated any of the swaps corresponding to the de-designated cash flow hedge.A portion of those swaps may remain un-hedged (not linked to any debt) until December 6, 2011, or the Company may unwind or follow other strategies to mitigate the risk of these open positions at any time during the intervening period.During the period for which these swaps remain un-hedged, the Company is subject to additional interest rate risk. In July 2009, the Company discontinued cash flow hedge accounting for all energy related derivatives. As a result, the natural gas and electric derivative portfolios are marked-to-market and changes in value are recorded in earnings. However, many of the contracts in position at the time of de-designation are still in place and any related gains or losses will continue to be reclassified from OCI into earnings in the period in which they settle. PSE employs various portfolio optimization strategies, but is not in the business of assuming risk for the purpose of realizing speculative trading revenue.The nature of serving regulated electric customers with its portfolio of owned and contracted electric generation resources exposes PSE and its customers to some volumetric and commodity price risks within the sharing mechanism of the Power Cost Adjustment (PCA).Therefore, wholesale market transactions are focused on balancing PSE’s energy portfolio, reducing costs and risks where feasible and reducing volatility in costs and margins in the portfolio.PSE’s energy risk portfolio management function monitors and manages these risks using analytical models and tools.In order to manage risks effectively, PSE enters into physical and financial transactions which are appropriate for the service territory of PSE and are relevant to its regulated electric and natural gas portfolios. The following tables present the fair value and locations of the Company’s derivative instruments recorded on the balance sheets at March 31, 2011 and December 31, 2010: Derivatives Not Designated as Hedging Instruments Puget Energy March 31, 2011 December 31, 2010 (Dollars in Thousands) Assets 1 Liabilities 1 Assets 1 Liabilities 1 Interest rate swaps: Current $ Long-term Electric portfolio: Current Long-term Gas portfolio: 2 Current Long-term Total derivatives $ Derivatives Not Designated as Hedging Instruments Puget Sound Energy March 31, 2011 December 31, 2010 (Dollars in Thousands) Assets 1 Liabilities 1 Assets 1 Liabilities 1 Electric portfolio: Current $ Long-term Gas portfolio: 2 Current Long-term Total derivatives $ 1 Balance sheet location: Unrealized (gain) loss on derivative instruments. 2 The Company had a derivative liability and an offsetting regulatory asset of $94.9 million and $149.7 million at March 31, 2011 and December 31, 2010, respectively, related to financial contracts used to economically hedge the cost of physical gas purchased to serve natural gas customers.All fair value adjustments on derivatives relating to the natural gas business have been reclassified to a deferred account in accordance with Accounting Standards Codification 980, “Regulated Operations” (ASC 980), due to the Purchased Gas Adjustment (PGA) mechanism.All increases and decreases in the cost of natural gas supply are passed on to customers with the PGA mechanism and the gains and losses on the hedges in future periods will be recorded as gas costs. For further details regarding the fair value of derivative instruments, see Note 3. The following tables present the net unrealized (gain) loss of the Company’s derivative instruments recorded on the statements of income for the three months ended March 31, 2011 and 2010: Puget Energy Three Months Ended March 31, (Dollars in Thousands) Gas / Power NPNS 1 $ ) $ ) Gas for power generation ) Power exchange ) Power Total net unrealized (gain) loss on derivative instruments $ ) $ Interest expense – interest rate swaps $ ) $ Other deductions – interest rate swaps $ ) $ 1 Gains related to Normal Purchase Normal Sale (NPNS) contracts at the merger date are subsequently amortized over the remaining life. Puget Sound Energy Three Months Ended March 31, (Dollars in Thousands) Gas for power generation $ ) $ Power exchange ) Power Total net unrealized (gain) loss on derivative instruments $ ) $ Many of the hedging instruments which were in position at the time of de-designation are still in place and any related gains or losses continue to be reclassified from OCI into earnings.The following tables present the effect of hedging instruments on the Company’s OCI and statements of income, which are based on derivatives that were in a previous cash flow hedging relationship, for the three months ended March 31, 2011 and 2010: Puget Energy (Dollars in Thousands) Three Months Ended March 31, Derivatives in Cash Flow Hedging Relationships Gain (Loss) Recognized in OCI on Derivatives (Effective Portion 1) Gain (Loss) Reclassified from Accumulated OCI into Income (Effective Portion 2) Location Interest rate contracts: $ $ ) Interest expense $ ) $ Commodity contracts: Electric derivatives Electric generation fuel ) Purchased electricity ) Total $ $ ) $ ) $ Puget Sound Energy (Dollars in Thousands) Three Months Ended March 31, Derivatives in Cash Flow Hedging Relationships Gain (Loss) Recognized in OCI on Derivatives(Effective Portion 1) Gain (Loss) Reclassified from Accumulated OCI into Income (Effective Portion 2) Location Interest rate contracts: $ $ Interest expense $ ) $ ) Commodity contracts: Electric derivatives 49 Electric generation fuel ) Purchased electricity ) Total $ $ 49 $ ) $ 1 Changes in OCI are reported in after-tax dollars. 2 A reclassification of a loss in OCI increases accumulated OCI and decreases earnings.Amounts reported are in pre-tax dollars. For derivative instruments that met cash flow hedge criteria, the effective portion of the gain or loss on the derivative was reported as a component of accumulated OCI during the hedging period and will be reclassified into earnings in the same period or periods during which the hedged transaction affected earnings.Gains and losses on the derivatives representing hedge ineffectiveness are recognized in current earnings.Puget Energy expects that $25.2 million of losses in accumulated OCI will be reclassified into earnings within the next twelve months.PSE expects that $16.9 million of losses in accumulated OCI will be reclassified into earnings within the next twelve months.The maximum length of time over which the Company is economically hedging its exposure to the variability in future cash flows extends to February 2015 for purchased electricity contracts, October 2015 for gas for power generation contracts and February 2014 for interest rate swaps.Additionally, the maximum length of forecasted transactions deferred in accumulated OCI extends to February 2015 for purchased electricity contracts, January 2012 for gas for power generation contracts and February 2014 for interest rate swaps. The following tables present the effect of the Company’s derivatives not designated as hedging instruments on income during the three months ended March 31, 2011 and 2010: Puget Energy Three Months Ended March 31, (Dollars in Thousands) Location Interest Rate Contracts: Other deductions $ Interest expense Commodity contracts: Electric derivatives Net unrealized gain (loss) on derivative instruments 1 $25,069 $(86,247) Electric generation fuel Purchased electricity Total gain (loss) recognized in income on derivatives 1 Differs from the amounts stated in the statements of income as it does not include amortization expense related to contracts that were recorded at fair value at the time of the February 2009 merger and subsequently designated as NPNS of $8.1 million and $25.6 million for the three months ended March 31, 2011 and 2010, respectively. Puget Sound Energy Three Months Ended March 31, (Dollars in Thousands) Location Commodity contracts: Electric derivatives Net unrealized gain (loss) on derivative instruments Electric generation fuel Purchased electricity Total gain (loss) recognized in income on derivatives The Company had the following outstanding commodity contracts as of March 31, 2011: Derivatives not designated as hedging instruments: Number of Units Puget Energy: Interest rate swaps $1.483 billion Puget Energy and Puget Sound Energy: Gas derivatives 1 365,971,909 MMBtus Electric generation fuel 94,114,160 MMBtus Purchased electricity 10,227,525 MWhs 1 Unrealized gains (losses) on gas derivatives are offset by a regulatory asset or liability in accordance with ASC 980 due to the PGA mechanism. The Company is exposed to credit risk primarily through buying and selling electricity and natural gas to serve its customers.Credit risk is the potential loss resulting from a counterparty’s non-performance under an agreement.The Company manages credit risk with policies and procedures for, among other things, counterparty credit analysis, exposure measurement, exposure monitoring and exposure mitigation. The Company monitors counterparties with significant swings in credit default swap rates, credit rating changes by external rating agencies, changes in ownership or that are experiencing financial problems.Where deemed appropriate, the Company may request collateral or other security from its counterparties to mitigate potential credit default losses.Criteria employed in this decision include, among other things, the perceived creditworthiness of the counterparty and the expected credit exposure. It is possible that volatility of energy commodity prices could cause the Company to have material credit risk exposure with one or more counterparties.If such counterparties fail to perform their obligations under one or more agreements, the Company could suffer a material financial loss.As of March 31, 2011, approximately 99.9% of the Company’s energy portfolio exposure, excluding NPNS transactions, is with counterparties that are rated at least investment grade by the major rating agencies while 0.1% are either rated below investment grade or are not rated by rating agencies.The Company assesses credit risk internally for counterparties that are not rated. The Company generally enters into the following master agreements: (1) WSPP, Inc. (WSPP) agreements – standardized power sales contracts in the electric industry; (2) International Swaps and Derivatives Association (ISDA) agreements – standardized financial gas and electric contracts; and (3) North American Energy Standards Board (NAESB) agreements – standardized physical gas contracts.The Company believes that such agreements reduce credit risk exposure because such agreements provide for the netting and offsetting of monthly payments and, in the event of counterparty default, termination payments. The Company computes credit reserves at a master agreement level by counterparty (i.e., WSPP, ISDA, or NAESB).The Company considers external credit ratings and market factors, such as credit default swaps and bond spreads, in determination of reserves.The Company recognizes that external ratings may not always reflect how a market participant perceives a counterparty’s risk of default.The Company uses both default factors published by Standard & Poor’s and factors derived through analysis of market risk, which reflect the application of an industry standard recovery rate.The Company selects a default factor by counterparty at an aggregate master agreement level based on a weighted-average default tenor for that counterparty’s deals.The default tenor is used by weighting the fair value and contract tenors for all deals for each counterparty and coming up with an average value.The default factor used is dependent upon whether the counterparty is in a net asset or a net liability position after applying the master agreement levels. The Company applies the counterparty’s default factor to compute credit reserves for counterparties that are in a net asset position.The Company applies its own default factor to compute credit reserves for counterparties that are in a net liability position.Credit reserves are booked as contra accounts to unrealized gain (loss) positions.As of March 31, 2011, the Company was in a net liability position with the majority of counterparties, so the default factors of counterparties did not have a significant impact on reserves for the quarter.The majority of the Company’s derivative contracts are with financial institutions and other utilities operating within the Western Electricity Coordinating Council.Despite its net liability position, PSE was not required to post additional collateral with any of its counterparties.Additionally, PSE did not trigger collateral requirements with any of its counterparties nor were any of PSE’s counterparties required to post additional collateral resulting from credit rating downgrades. As of March 31, 2011, the Company did not have any outstanding energy supply contracts with counterparties that contained credit risk-related contingent features, which could result in a counterparty requesting immediate payment or demanding immediate and ongoing full overnight collateralization on derivative instruments in a net liability position. The following table presents the fair value of the overall contractual contingent liability positions for the Company’s derivative activity at March 31, 2011: Puget Energy and Puget Sound Energy Contingent Feature (Dollars in Thousands) Fair Value 1 Liability Posted Collateral Contingent Collateral Credit rating 2 $ ) $ $ Requested credit for adequate assurance ) Forward value of contract 3 ) Total $ ) $ $ 1 Represents the fair value of derivative contracts with contingent features for counterparties in net derivative liability positions at March 31, 2011.Excludes NPNS, accounts payable and accounts receivable. 2 Failure by PSE to maintain an investment grade credit rating from each of the major credit rating’s agencies provides counterparties a contractual right to demand collateral. 3 Collateral requirements may vary, based on changes in forward value of underlying transactions relative to contractually defined collateral thresholds. Fair Value Measurements ASC 820, “Fair Value Measurements and Disclosures” (ASC 820), established a fair value hierarchy that prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement).The three levels of the fair value hierarchy defined by ASC 820 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis.Level 1 primarily consists of financial instruments such as exchange-traded derivatives and listed equities.Equity securities that are also classified as cash equivalents are considered Level 1 if there are unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Pricing inputs are other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reported date.Level 2 includes those financial instruments that are valued using models or other valuation methodologies.These models are primarily industry-standard models that consider various assumptions including, quoted forward prices for commodities, time value, volatility factors and current market and contractual prices for the underlying instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace.Instruments in this category include non-exchange-traded derivatives such as over-the-counter forwards and options. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources.These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value.Level 3 instruments include those that may be more structured or otherwise tailored to customers’ needs.At each balance sheet date, the Company performs an analysis of all instruments subject to ASC 820 and include in Level 3 all of those instruments whose fair value is based on significant unobservable inputs. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. If a fair value measurement relies on inputs from different levels of the hierarchy, the entire measurement must be placed based on the lowest level input that is significant to the fair value measurement.The Company primarily determines fair value measurements classified as Level2 or Level3 using a combination of the income and market valuation approaches.On a daily basis, the Company obtains quoted forward prices for the electric and natural gas market from an independent external pricing service.These forward price quotes are then used in addition to other various inputs to determine the reported fair value.Some of the inputs include the credit standing of the counterparties involved and the impact of credit enhancements (such as cash deposits, letters of credit and priority interests), assumptions for time value, and also the impact of the Company’s nonperformance risk of its liabilities. As of March 31, 2011, the Company considered the markets for its electric and natural gas Level 2 derivative instruments to be actively traded.Management’s assessment is based on the trading activity volume in real-time and forward electric and natural gas markets.The Company regularly confirms the validity of pricing service quoted prices (e.g., Level 2 in the fair value hierarchy) used to value commodity contracts with the actual prices of commodity contracts entered into during the most recent quarter. The following tables present the Company’s financial assets and liabilities by level, within the fair value hierarchy, that were accounted for at fair value on a recurring basis and the reconciliation of the changes in the fair value of Level 3 derivatives in the fair value hierarchy as of March 31, 2011 and December 31, 2010: Puget Energy Fair Value Measurement at March 31, 2011 Fair Value Measurement at December 31, 2010 (Dollars in Thousands) Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Electric derivative instruments $ Gas derivative instruments Cash equivalents Restricted cash Total assets $ Liabilities: Electric derivative instruments $ Gas derivative instruments Interest rate derivative instruments Total liabilities $ Puget Sound Energy Fair Value Measurement at March 31, 2011 Fair Value Measurement at December 31, 2010 (Dollars in Thousands) Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Electric derivative instruments $ Gas derivative instruments Cash equivalents Restricted cash Total assets $ Liabilities: Electric derivative instruments $ Gas derivative instruments Total liabilities $ Puget Energy and Puget Sound Energy Level 3 Roll-Forward Net (Liability) Three Months Ended March 31, (Dollars in Thousands) Balance at beginning of period $ ) $ ) Changes during period: Realized and unrealized energy derivatives - included in earnings ) 1 ) 2 - included in regulatory assets / liabilities ) Settlements 3 Transferred out of Level 3 Balance at end of period $ ) $ ) 1 Includes unrealized gains (losses) on derivatives still held in position as of the reporting date for electric and gas derivatives of $(14.4) million and $1.1 million, respectively. 2 Includes unrealized gains (losses) on derivatives still held in position as of the reporting date for electric and gas derivatives of $(35.4) million and $(21.8) million, respectively. 3 The Company had no purchases or issuances during the reported periods. Realized gains and losses on energy derivatives for Level 3 recurring items are included in energy costs in the Company’s consolidated statements of income under purchased electricity, electric generation fuel or purchased natural gas when settled. Unrealized gains and losses on energy derivatives for Level 3 recurring items are included in net unrealized (gain) loss on derivative instruments in the Company’s consolidated statements of income.The fair value does not diverge materially from the amounts the Company anticipates realizing on settlement or maturity. Certain energy derivative instruments are classified as Level 3 in the fair value hierarchy since Level 3 inputs are significant to the fair value measurement.Energy derivatives transferred out of Level 3 represent existing assets or liabilities that were classified as Level 3 at the beginning of the reporting period for which the lowest significant input became observable during the current reporting period and were transferred into Level 2.Conversely, energy derivatives transferred into Level 3 from Level 2 represent scenarios in which the lowest significant input became unobservable during the current reporting period.The Company had no transfers between Level 2 and Level 1 during the three months ended March 31, 2011 or 2010. Estimated Fair Value of Financial Instruments The following tables present the carrying amounts and estimated fair value of the Company’s financial instruments at March 31, 2011 and December 31, 2010: March 31, 2011 December 31, 2010 Puget Energy (Dollars in Thousands) Carrying Amount Fair Value Carrying Amount Fair Value Financial assets: Cash and cash equivalents $ Restricted cash Notes receivable and other Electric derivatives Gas derivatives Financial liabilities: Short-term debt $ Junior subordinated notes Current maturities of long-term debt (fixed-rate) Long-term debt (fixed-rate), net of discount Long-term debt (variable-rate), net of discount Electric derivatives Gas derivatives Interest rate derivatives March 31, 2011 December 31, 2010 Puget Sound Energy (Dollars in Thousands) Carrying Amount Fair Value Carrying Amount Fair Value Financial assets: Cash and cash equivalents $ Restricted cash Notes receivable and other Electric derivatives Gas derivatives Financial liabilities: Short-term debt $ Short-term debt owed by PSE to Puget Energy 1 Junior subordinated notes Current maturities of long-term debt (fixed-rate) Non-current maturities of long-term debt (fixed-rate) Electric derivatives Gas derivatives 1 Short-term debt owed by PSE to Puget Energy is eliminated upon consolidation of Puget Energy. The fair value of the long-term notes was estimated using U.S. Treasury yields and related current market credit spreads, interpolating to the maturity date of each issue. The carrying values of short-term debt and notes receivable are considered to be a reasonable estimate of fair value.The carrying amount of cash, which includes temporary investments with original maturities of three months or less, is also considered to be a reasonable estimate of fair value. Retirement Benefits PSE has a defined benefit pension plan covering substantially all PSE employees.Pension benefits earned are a function of age, salary, years of service and, in the case of employees in the cash balance formula plan, the applicable annual interest crediting rates.PSE also maintains a non-qualified Supplemental Executive Retirement Plan (SERP) for its key senior management employees.In addition to providing pension benefits, PSE provides health care and life insurance benefits for certain retired employees.These benefits are provided principally through an insurance company.The insurance premiums are based on the benefits provided during the year and are paid primarily by retirees. The February 6, 2009 merger of Puget Energy with Puget Holdings triggered a new basis of accounting for PSE’s retirement benefit plans in the Puget Energy consolidated financial statements.Such purchase accounting adjustments associated with the remeasurement of retirement plans are recorded at Puget Energy. The following tables summarize the Company’s net periodic benefit cost for the three months ended March 31, 2011 and 2010: Puget Energy Qualified Pension Benefits SERP Pension Benefits Other Benefits Three Months Ended March 31, Three Months Ended March 31, Three Months Ended March 31, (Dollars in Thousands) Components of net periodic benefit cost: Service cost $ $
